



EXHIBIT 10.2


TERMS OF RESTRICTED STOCK UNIT CERTIFICATE


The form of Restricted Stock Unit Certificate (the “Certificate”), filed as
Exhibit 10.1 to the Registrant's Quarterly Report on Form 10-Q for the quarterly
period ended June 30, 2017, contains blanks where the employee's name, number of
units granted, grant date and vesting date in terms provided under the
Certificate vary for each employee.


On June 1, 2017, Ronald S. Ohsberg, Executive Vice President and Treasurer, was
granted 2,000 restricted stock units. The restricted stock units were granted
with a term of 60 months and vest on June 1, 2022.



